DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Specification
The disclosure is objected to because of the following informality: on page 14 of the specification, lines 17-18, “second fitting point 11” should be corrected to “second fitting point 18”. 
Appropriate correction is required.
Claim Objections
	Claims 1 and 11 (and their respective dependent claims) are objected to for the following reasons. Since the intended meanings could be determined from what is otherwise set forth in the specification and figures, 112 rejections were not made but instead these lack of clarity issues are being set forth in the following claim objections. 
	With respect to claims 1 and 11, the last lines of these claims, applicant is claiming “said night vision reference point having a lower spherical power than the second fitting point” lacks clarity. Specifically, the points themselves do not have power but the surface of the lens has power at the locations of these points. This is apparently the assumed meaning from what is otherwise set forth in the specification, however, clarity is required. For purposes of examination, the assumed meaning is “the optical spherical power at the night vision reference point being lower than the optical spherical power at the second fitting point”.
intended to be positioned on” creates a lack of clarity. If having a specific point at a specific position is intended as a limitation, as is herein assumed, then this needs to be more positively and distinctly claimed. For purposes of examination the assumed meaning of “being intended to be positioned on” is “being positioned on”. 
Claim Rejections - 35 USC § 112
Claims 1, 9, 11 (and their respective dependent claims, if any) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	With respect to claims 1 and 11, applicant is describing the head declination angle with respect to the first fitting point (null head declination angle), with respect to the second fitting point (null head declination angle) and with respect to the night vision reference point (downward head declination angle) but has not set forth in the declination angle with respect to the near reference point rendering the claim vague and indefinite. Specifically, as to the near reference point, applicant is merely claiming on a downward eye gaze direction. It is therefore not clear if while engaged in the downward eye gaze direction, the head can be at any declination angle or if a specific angle is intended and, if so, what angle is intended. As such, the claim is vague and indefinite. For purposes of examination, the assumed meaning is “the near vision reference being positioned in a downward eye gaze direction while the user wears the progressive with a null user head declination angle, the progressive addition lenses comprises…”. 
	With respect to claims 1 and 11, the claimed “downward head declination angle opposite to the upward eye gaze declination angle” is vague and indefinite. It is not clear if applicant means opposite in terms of sign or opposite both in terms of the degrees and the signs. For example, does applicant mean that the downward head declination angle can be +30 degrees while the eye gaze declination angle can be -15 degrees i.e. opposite in sign but different degrees of angle or does applicant mean that the downward head declination angle can be +15 degrees while the eye gaze declination angle can be -15 degrees i.e. opposite in sign but equal in the degrees of the angle (i.e. equal but opposite). For purposes of examination, the assumed meaning is “downward head declination angle equal in degrees but opposite in sign to the upward eye gaze declination angle”. 
	With respect to claim 9, the claimed “wherein at least one of the first optical power variation and the second optical power variation is continuous” and then in the third and fifth paragraphs claiming discontinuous power variations is vague and indefinite. Specifically, the intended meaning is not clear due to the possible inconsistency. For purposes of examination, the assumed meaning of the third paragraph of claim 9 is “the first optical spherical power variation presents discontinuous optical spherical power variation between the first fitting point and the near vision reference point while the second optical spherical power variation presents continuous optical spherical power variation from the second fitting point to the night vision reference point”. For purposes of examination, the assumed meaning of the fifth paragraph of claim 9 is “the second optical spherical power variation presents discontinuous optical spherical power variation between the second fitting point and the night vision reference point while the first optical spherical power variation presents continuous optical spherical power variation from the first fitting point to the near vision reference point”. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7-9, 11-12, 15-17 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Loeb et al publication number 2012/0147317.

With respect to claim 2, Loeb further discloses the spherical power at the night vision reference point as lower than the spherical power at the second fitting point by a value within the range of -0.25D to -1.0D (fig 35 i.e. -0.37D). 
With respect to claim 3, Loeb discloses the whole upper portion of the lens having an optical power of -0.37D relative to the fitting point. With respect to the claimed “night vision reference point”, applicant is merely claiming a point on the lens surface 
With respect to claim 4, Loeb discloses the whole upper portion of the lens having an optical power of -0.37D relative to the fitting point. With respect to the claimed “night vision reference point”, applicant is merely claiming a point on the lens surface with no surface structure or specific power attributed to that point (other than having a lower optical sphere power than the optical spherical power at the location of the second fitting point), Therefore, any point on the lens surface corresponding to a distance of 12 mm above the fitting point and with a null inset relative to the fitting point can be considered as the “night vision reference point”. Such a point at this location will fall within the “Night Time Far Distance Optical Power” region of fig 35 and therefore will have the claimed lower optical spherical power than the optical spherical power at the fitting point.

With respect to claim 8, Loeb further discloses a daytime far vision area extending around the first fitting point (fig 35, the disclosed “Fitting Point (Day Time) Far Distance Optical Power” point); the daytime far vision area having a unform spherical power (fig 35 i.e. the power at the fitting point is not part of the disclosed corridor); the night vision area and the daytime area connect by a corridor (fig 35, any portion between the fitting point and upper night vision reference point can inherently be considered as a “corridor”). The claimed corridor “having a length and/or width adjusted as a function of the user is again merely a product by process limitation. 
With respect to claim 9, Loeb discloses the first spherical power variation as continuous (fig 35, paragraphs 0035, 0135, 0269); the second optical power variation presents a discontinuous power variation from the second fitting point to the night vision reference point (fig 35, paragraph 0269). 
With respect to claim 11, Loeb discloses the limitations therein including the following: a method for manufacturing a progressive addition lens (fig 35, paragraph 0069, 0290); comprising determining a first fitting point being positioned on a straight horizontal eye gaze direction when the user wears the progressive addition lenses mounted to a frame with a null user head declination angle (fig 35, paragraph 0269, determining the central “fitting point for far distance optical power”). Additionally, since 
With respect to claim 12, Loeb discloses the limitations therein (see rejection of claim 2 above). 
With respect to claim 15, Loeb discloses the limitations therein and further discloses the night time far distance optical power as being 5mm above the fitting point (fig 35, paragraph 0269, rejection of claim 4 above) thereby disclosing the night vision reference point as being 12 mm ± 7mm) and further discloses the night vision reference point as having a null inset relative to the second fitting point (fig 35, i.e. “Night Time Far Distance Optical Power” point and the “Fitting Point (Day Time)” being directly above each other i.e. null inset). 
With respect to claims 16-17, Loeb further discloses the night vision area extending over a surface greater than a disk of at least a few millimeters in diameter (fig 35, the night vision area as the entire top portion of the lens). 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5-6, 10, 13-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Loeb.
With respect to claims 5 and 13, Loeb discloses both optical power spherical variations formed on a surface of the lens (fig 35, paragraph 0269) but does not specifically disclose if this is on the convex surface of the eyeglass lens or the concave surface of the eyeglass lens. However, to be on a surface of the lens would involve only two possibilities, i.e. to be on the convex surface of the lens or the concave surface of the lens. It has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp. KSR International Co. v Teleflex Inc., 82 USPQ2d 1385 (2007). Therefore, it would have been obvious to a person of ordinary skill in the art at the time the invention was made to have the claimed surface as being on the concave surface of the lens since there are only two possible solutions and since it has been held that where there are only a finite number of predictable identifiable solutions, it would have been obvious to a person of ordinary skill in the art to try the known options within his or her technical grasp for the purpose 
With respect to claim 10, Loeb discloses as is set forth above but does not specifically disclose the lens further comprising cylindrical power. However, the examiner takes Judicial Notice that it is well known in the art of ophthalmic lenses, including progressive eyeglass lenses, for such lenses to further include cylindrical power for the purpose of additionally providing correction for astigmatism. Therefore, it would have been obvious to one of ordinary skill in the art, at the time of the effective filing to have the progressive eyeglass lens of Loeb as further including having cylindrical power since Loeb discloses the lens as a progressive eyeglass lens and since it is well known in the art of ophthalmic lenses, including progressive eyeglass lenses, for such lenses to further include cylindrical power for the purpose of additionally providing correction for astigmatism.
With respect to claims 6 and 14, Loeb discloses as is set forth above including disclosing the first and second power variations on the same surface of the lens (see rejections of claim 1 and 11 above) and does not disclose one power variation on one surface and a second power variation on the second surface. However, the examiner takes Judicial Notice that it is well known in the art of eyeglass lenses having different regions of differing power variations, to have either both power variations on the concave surface of the eyeglass lens, both power variations on the convex surface of the lens, or to have one power variation on one surface of the lens and a second power variation on a second surface of the lens, as an obvious matter of design choice, to provide the required power variations for the intended user. Therefore, it would have 
Examiner’s Comments
	With respect to independent claim 11, Loeb was applicable for the reasons set forth in the rejection above. As a suggestion to overcome Loeb, applicant may want to tie in the limitation of determining the downward head declination angle equal in degrees but opposite in sign to the upward eye gaze declination angle to the determining of the night vision reference point location. As such, with respect to claim 11, as a suggestion to overcome the prior art, applicant may want to claim “…determining a downward head declination angle equal in degrees but opposite in sign to an upward eye gaze declination angle…determining a second fitting point…and the night vision reference point being determined based on the determined downward head declination angle and determined upward eye gaze declination angle 
	The examiner has no suggestions at this time for independent claim 1. 
Prior Art Citations
	Benoit publication number 2018/0081196, Rusch publication number 2017/0219847, Guilloux publication number 2017/0108712, Izawa et al publication number 2016/0209677, Shinohara et al publication number 2006/0176445, and Kitani patent number 5,710,615 are being cited to show additional progressive addition lenses that would have also read on or made obvious a number of the above rejected claims, however, such rejections would have been repetitive. 
Support For Judicial Notice
	Petignaud et al publication number 2012/0188504 (such as paragraphs 0003, 0071) and Kaga publication number 2010/0134755 (such as paragraph 0034) are being cited as evidence of the examiner’s Judicial Notice that it is well known in the art of ophthalmic lenses, including progressive eyeglass lenses, for such lenses to further include cylindrical power for the purpose of additionally providing correction for astigmatism.
	Izawa et al publication number 2016/0209677 (such as paragraph 0045) and Shinohara et al publication number 2006/0176445 (such as paragraphs 0024, 0056) are being cited herein as evidence of the examiner’s Judicial Notice that it is well known in the art of eyeglass lenses having different regions of differing power variations, to have either both power variations on the concave surface of the eyeglass lens, both power variations on the convex surface of the lens, or to have one power variation on one 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN MARC SCHWARTZ whose telephone number is (571)272-2337. The examiner can normally be reached Mon-Fri 7:00am to 3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, RICKY MACK can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JORDAN M SCHWARTZ/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        December 2, 2021